CONCURRING OPINION OP
MR. JUSTICE WOLE.
It appears to me that the nine days required by section 1727 of the Civil Code do not mean that a complaint must be filed within that time. It is sufficient if the person who wishes to receive the redemption notifies the proper person within nine days after the sale has been entered in the registry, in the absence thereof, from the time the redeemer may have had knowledge of the sale. In the case at bar, however, the nine days had expired in any event, and for that reason I concur in the judgment of the court.